Matter of Rodriguez v New York State Div. of Parole Chairperson Tina M. Stanford (2018 NY Slip Op 04186)





Matter of Rodriguez v New York State Div. of Parole Chairperson Tina M. Stanford


2018 NY Slip Op 04186


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, TROUTMAN, AND WINSLOW, JJ.


660 CA 17-01544

[*1]IN THE MATTER OF FULGENCIO RODRIGUEZ, PETITIONER-APPELLANT,
vNEW YORK STATE DIVISION OF PAROLE CHAIRPERSON TINA M. STANFORD, RESPONDENT-RESPONDENT. 


FULGENCIO RODRIGUEZ, PETITIONER-APPELLANT PRO SE.
BARBARA D. UNDERWOOD, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Jefferson County (James P. McClusky, J.), entered July 12, 2017 in a CPLR article 78 proceeding. The judgment denied and dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court